Citation Nr: 1438406	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  12-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for pilonidal disease, claimed as recurring abscess.

4.  Entitlement to service connection for methicillin-resistant staphylococcus aureus (MRSA), claimed as staph infection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from March 1998 to April 2010, with a verified period of active duty for training (ACDUTRA) from July 1999 to December 1999, and periods of active duty from March 2003 to April 2004, March 2005 to September 2005, and October 2005 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for IBS, pilonidal disease, MRSA, and a left knee disability.  The Board finds that additional development is required prior to adjudication of these claims.

The record indicates that the Veteran sought and was denied Social Security Administration (SSA) disability benefits in May 2010.  His disability claim at that time was based, at least in part, on IBS, pilonidal cyst, and MRSA conditions.  During his June 2012 hearing, the Veteran testified that he was receiving SSA disability income that began in approximately March 2012.  VA subsequently received information confirming that the Veteran began receiving SSA disability income in June 2012.  However, the decision granting disability benefits and any additional treatment records upon which that decision was based have not been associated with the claims file, and could be relevant to all of the claims on appeal.  Accordingly, they must be obtained on remand.

The Veteran also indicated during his hearing that he injured his left knee during annual National Guard training in 2007, and that he experienced symptoms of a pilonidal cyst and MRSA during annual National Guard training in 2008.  He stated that line of duty determinations were made regarding his knee and his MRSA condition.  Although a formal finding of unavailability was prepared regarding service treatment records during his 2005 and 2006 active duty periods, it does not appear that an attempt to obtain any service treatment records from reserve service following that time has been made.  Such an attempt should therefore be made on remand.

Updated post-service treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dating since December 2011.  If any requested records are unavailable, the Veteran should be notified of such. 

2.  Request from the SSA copies of any disability benefit determinations dating since May 2010, as well as copies of the medical records on which such determinations were based.  If the records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

3.  Attempt to obtain, through official sources, all available reserve service treatment records subsequent to his 2006 period of active service.  If no records can be obtained, such should be noted in the file and the Veteran advised accordingly.  

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



